DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on March 8, 2021.  As directed by the amendment, Claims 4-5 and 11-14 have been amended.  Claims 1-3 are canceled.  Claims 4-15 are allowable over the prior art.
Regarding the Office Action filed December 8, 2020:
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.  Please see below for more details.
Objections to the claims have been amended via Examiner’s Amendment.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Sealing element of Claims 4, 11, 13, and 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Michael Haas on April 8, 2021.

The application has been amended as follows: 
REMOVE “one of the lumen and” (Claim 4, Line 20).
REMOVE “one of the lumen and” (Claim 11, Line 20).
REMOVE “one of the lumen and” (Claim 13, Line 21).
REMOVE “one of the lumen and” (Claim 14, Line 13).
SHORTEN spacing between “conduit” and “for” (Claim 13, Line 8).

Reasons for Allowance
Claims 4-15 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 

Claim 11 discusses a patient interface device with a delivery tube and a sealing element; a lumen distinct from and located inside the delivery tube, a first end of the lumen being in fluid communication with an interior of the sealing element; a connector member wherein a second end of the lumen is directly connected to the connector member; a pressure sensor directly connected to the connector member, the pressure sensor structured to sense pressure exiting the second end of the lumen; a surface provided on the connector member, the surface defining a thru hole through which liquid in the lumen can escape; the connector member comprises a first coupling portion that comprises a tubular-shaped body portion and a second coupling portion each coupled to the pressure sensor, wherein the surface is provided on the first coupling portion; wherein the first coupling portion further comprises a receiving portion that receives the second end of the lumen, the receiving portion comprises a second tubular portion and a blocking 
Similarly to Claim 11 above, Claim 13 discusses a pressure support system comprising a gas flow generator and a patient interface device comprising a delivery tube and a sealing element; a lumen distinct from and located inside the delivery tube, a first end of the lumen being in fluid communication with an interior of the sealing element; a connector member wherein a second end of the lumen is directly connected to the connector member; a pressure sensor directly connected to the connector member, the pressure sensor structured to sense pressure exiting the second end of the lumen; a surface provided on the connector member, the surface defining a thru hole through which liquid in the lumen can escape; the connector member comprises a first coupling portion that comprises a tubular-shaped body portion and a second coupling portion each coupled to the pressure sensor, wherein the surface is provided on the first coupling portion; wherein the first coupling portion further comprises a receiving portion that receives the second end of the lumen, the receiving portion comprises a second tubular portion and a blocking portion, wherein the second tubular portion is disposed external the body portion; wherein the blocking portion is disposed internal the body portion; wherein the lumen extends through the second tubular portion; and wherein the second end of the lumen engages the blocking portion in order to be maintained at the location disposed internal the body portion. The prior art does not disclose or make obvious the claimed structure above.

Several prior art similar to the claimed invention are discussed below.
Regarding Claim 4, Bowman et al. (US 2012/0097156) discusses a positive airway pressure therapy apparatus to humidify pressurized air delivered.  Bowman discloses a nasal patient interface (Bowman: 60, Fig 1A) with a sensor tube (Bowman: 98, Fig 1C) within the conduit (Bowman: 30, Fig 1A) connected to the nasal patient interface.  The sensor tube is does not enter the nasal patient interface at all and is separately positioned in the conduit.  The Ricciardelli et al. (US 4,592,368) was brought in to teach these features (Ricciardelli: 14, 104, 110, 118, 130, and/or 116, Fig 3) as a way to further detail the structure of the connector member.  However, Ricciardelli does not teach the pressure sensor having a cap member with a tongue and the second coupling portion coupling to the tongue via snap-fit.  There is nothing in Ricciardelli that discusses this.  The structure of the pressure sensor having these claimed details is not taught by Ricciardelli and incorporating such feature would destroy the operation of both Bowman and Ricciardelli.  Furthermore, since Bowman has no way of mounting the pressure sensor via snap-fit on to the headgear, it is unreasonable to add this kind of feature to the pressure sensor.  Therefore, Bowman and Ricciardelli do not disclose and/or teach the claimed invention of Claim 4.
Regarding Claim 11, Bowman et al. (US 2012/0097156) discusses a positive airway pressure therapy apparatus to humidify pressurized air delivered.  Bowman discloses a nasal patient interface (Bowman: 60, Fig 1A) with a sensor tube (Bowman: 98, Fig 1C) within the conduit (Bowman: 30, Fig 1A) connected to the nasal patient interface.  The sensor tube is does not enter the nasal patient interface at all and is separately positioned in the conduit.  The pressure sensor is housed in the flow generator housing (Bowman: 22, Fig 1A) separate from the headgear.  Bowman fails to disclose the first and second coupling portions, the first coupling Ricciardelli et al. (US 4,592,368) was brought in to teach these features (Ricciardelli: 14, 104, 110, 118, 130, and/or 116, Fig 3) as a way to further detail the structure of the connector member.  However, Ricciardelli does not teach a receiving portion comprising a second tubular portion and blocking portion, where the second tubular portion is external of the body portion; wherein the blocking portion is disposed internal the body portion; wherein the lumen extends through the second tubular portion; and wherein the second of the lumen engages the blocking portion.  Ricciardelli does have a receiving portion (Ricciardelli: 104, Fig 3) but does not go into further detail about this feature having a second tubular portion or having a blocking portion as well as these features being located external and internal the body portion respectively.  Modifying the prior art to have these features would drastically change the shaping of the device and would make it inoperable.  Additionally, there is nothing in Ricciardelli that teaches the lumen going through this feature which would also make the device inoperable or require drastic changes that are non-obvious.  Therefore, Bowman and Ricciardelli do not disclose and/or teach the claimed invention of Claim 11.  Similar arguments are applied to Claim 13 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including endotracheal tubes with separate pressure sensing tubes similar to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773